DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duplicate Claims, Warning
Applicant is advised that should claim 5 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 15 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of 
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claim 11) recite 
identify a plurality of discounted content units; 
determine a popularity score of the content unit; 
determine a discount score of the content unit; and 
determine a deal score for the content unit based on the popularity score and the discount score of the content unit; 
generate a ranking of the plurality of discounted content units based on the deal score of each of the plurality of discounted content units; and 
present the generated ranking of the plurality of discounted content units via the GUI
The identified limitations recite a method and system that identifies discounted content and determines a deal score based on a popularity and discount score, then presenting a ranking of the discounted content based on the deal score, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (e.g., processor) does not preclude the claim 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
a computing platform having a hardware processor and a system memory; 
a software code stored in the system memory, the software code providing a graphical user interface (GUI)
This judicial exception is not integrated into a practical application. The processor and memory in the steps is recited at a high-level of generality (i.e., as a generic processor and memory performing the commercial interactions of the claimed invention) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-10 and 12-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For example, the dependent claims recite combining various scores to determine the deal score.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1 and 11: generic processor and memory performing the commercial interactions of the claimed invention, MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-10 and 12-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.
	
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mavinkurve et al. (US 2014/0207544 A1).

Regarding claims 1 and 11, Mavinkurve discloses a system comprising: 
a computing platform having a hardware processor and a system memory (Paragraph [0061]); 
a software code stored in the system memory, the software code providing a graphical user interface (GUI) (Paragraph [0061]); 
the hardware processor being configured to execute the software code to: 
identify a plurality of discounted content units (Paragraph [0019]: A merchant may employ a sourcing agent to distribute discounts or deals.  A sourcing agent may comprise a deal provider, such as a regional representative, who may perform outsourcing activities on behalf of a merchant, in this case, distribution of discounts or deals); 
for each of a content unit of the plurality of discounted content units: 
determine a popularity score  of the content unit (Paragraph [0059]: guidebook ratings may also at least partially affect a deal score.  In one example, a deal for dining at a restaurant scoring relatively high in a guidebook, or an online equivalent to a guidebook, may contribute to higher score than, for example, a deal for dining at a restaurant having a lower guidebook score); 
determine a discount score of the content unit (Paragraph [0036]: Another factor in scoring may comprise how quickly sales volume is growing.  A deal for which a large number of vouchers have recently been sold is more likely to be of higher quality than a deal for which few vouchers have recently been sold); and 
 a special-purpose computing platform may be employed to compute a deal score, which, in an embodiment, may employ factor metrics for example…. a score (e.g., deal score) may be at least partially affected by a number of recipients that have accepted similar deals, a velocity of sales for a deal); 
generate a ranking of the plurality of discounted content units based on the deal score of each of the plurality of discounted content units (Paragraph [0041]: One benefit of a ranking function includes combining these various measures for a deal into a score so that deals are able to be ranked for quick assessment of top deals by a user ); and 
present the generated ranking of the plurality of discounted content units via the GUI (Paragraph [0041]: Deals to be ranked typically are offered by a deal provider on their website and via a specific URL).
Regarding claims 2 and 12, Mavinkurve discloses wherein the deal score for each content unit of the plurality of discounted content units is determined based on a weighted sum of the popularity score and the discount score of the content unit (Paragraph [0045]).
Regarding claims 3 and 13, Mavinkurve discloses wherein for each content unit of the plurality of discounted content units, the hardware processor is further configured to execute the software code to: 
determine a trending score of the content unit based on a recent popularity of the content unit (Paragraph [0034); and 
determine the deal score for the content unit further based on the trending score of the content unit (Paragraph [0028]).
Regarding claims 4 and 14, Mavinkurve discloses wherein the deal score for each content unit of the plurality of discounted content units is determined based on a weighted sum of the popularity score, the discount score, and the trending score of the content unit (Paragraph [0045]).
Regarding claims 5 and 15, Mavinkurve discloses wherein the hardware processor is configured to execute the software code to further: 
identify a user of the GUI (Paragraph [0053]); and 
for the each content unit of the plurality of discounted content units: 

determine the deal score for the content unit further based on the user desirability score of the content unit (Paragraph [0028]).
Regarding claims 6 and 16, Mavinkurve discloses wherein the deal score for each content unit of the plurality of discounted content units is determined based on a weighted sum of the popularity score, the discount score, the trending score, and the user desirability score of the content unit (Paragraph [0045]).
Regarding claims 7 and 17, Mavinkurve discloses wherein the hardware processor is configured to execute the software code to further: 
identify a user of the GUI (Paragraph [0053]); and 
for the each content unit of the plurality of discounted content units: 
determine a user desirability score of the content unit based on a user history of the user (Paragraph [0032]; and 
determine the deal score for the content unit further based on the user desirability score of the content unit (Paragraph [0028]).
Regarding claims 8 and 18, Mavinkurve discloses wherein the deal score for each content unit of the plurality of discounted content units is determined based on a weighted sum of the popularity score, the discount score, and the user desirability score of the content unit (Paragraph [0045]).
Regarding claims 9 and 19, Mavinkurve discloses wherein the plurality of discounted content units comprises audio-video content (Paragraph [0072]).
Regarding claims 10 and 20, Mavinkurve discloses wherein the plurality of discounted content units comprises at least one of a movie, an episodic content, a video game, an audio content, or a digital publication (Paragraph [0072]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621